Cite as 2022 Ark. App. 73
                    ARKANSAS COURT OF APPEALS
                                        DIVISION IV
                                        No. CV-21-112



 HOLLIE SUTTERFIELD                              Opinion Delivered February   16, 2022
                                  APPELLANT
                                                 APPEAL FROM THE BOONE
                                                 COUNTY CIRCUIT COURT
 V.                                              [NO. 05DR-20-55]

 NOAH SUTTERFIELD                           HONORABLE GORDON WEBB,
                                   APPELLEE JUDGE

                                                 REVERSED AND REMANDED


                         STEPHANIE POTTER BARRETT, Judge

       Appellant Hollie Sutterfield appeals the Boone County Circuit Court’s dismissal of

her petition for contempt against appellee Noah Sutterfield for violation of an order of

protection. She argues that the circuit court erred in failing to enter a finding of contempt

against Noah for violation of the order of protection and by finding that the relief she sought

was not an available remedy. She also argues that the contempt was not mooted by a

judgment granted to her in the parties’ divorce decree. We find merit in Hollie’s argument

that the circuit court erred in not finding Noah in contempt, and we reverse and remand

this case to the circuit court.

       On February 7, 2020, Hollie, who pregnant at the time and married to Noah, filed a

petition for an order of protection pursuant to the Domestic Abuse Act, codified at Arkansas

Code Annotated sections 9-15-101 et seq. (Repl. 2020 & Supp. 2021), on behalf of her three
children and herself against Noah, alleging that he had physically attacked her. An ex parte

order of protection was issued on February 10 barring Noah from the parties’ residence,

Hollie’s workplace, the children’s school, and another address in Harrison. Noah was served

with the order of protection that afternoon while he was at the Boone County Sheriff’s

Office, where he said he was filing a report regarding property damage at the parties’

residence. Hollie did not return to the residence until after she knew Noah had been served;

when she arrived, she found her and her children’s personal belongings destroyed and the

residence damaged. A final order of protection, effective for ten years, was entered on April

13, 2020.

       On August 5, Noah pleaded guilty in the Boone County District Court to violating

the order of protection. He was ordered to pay fines, costs, and fees in the amount of $1120;

was placed on a year of supervised probation; and was sentenced to thirty days in the Boone

County Jail, with the jail time suspended.

       On September 3, Hollie filed a motion for contempt against Noah in the protective-

order case, alleging that he had violated the order of protection by entering her home on

February 10 and had caused approximately $14,000 in property damages. A hearing on

Hollie’s motion for contempt was held on October 22. Hollie testified that she had left the

residence on February 6, had filed her petition for an order of protection on February 7, and

had not returned to the residence until after she knew Noah had been served with the ex

parte order of protection on February 10. When she returned, she found piles of her

personal property smoldering outside the residence after having been burned; her and the


                                             2
children’s clothing in burn barrels with paint poured on them and burned; screws inserted

into the doorframe of the home; boards screwed to the floor; all of the windows scratched;

the furniture destroyed; the top of the washer smashed; the dryer had paint thrown inside

of it; and the cords to the appliances had been cut. Noah, who appeared pro se, denied that

he had destroyed the property. After the hearing, the circuit court entered an order on

October 26 dismissing Hollie’s motion for contempt. In dismissing, the circuit court found:

       1. The Petitioner presented testimony and evidence that Respondent violated the
          Order of Protection on February 10, 2020, and that Petitioner suffered
          approximately $14,000 worth of damages to her household appliances and
          property and personal belongings.

       2. Following Respondent’s testimony, the Court sua sponte dismisses this case with
          prejudice because the relief sought by Petitioner is not an available remedy under
          the Order of Protection statute found at Ark. Code Ann. § 19-15-101, et. seq.,
          and the evidence does not prove by a preponderance of the evidence that
          Respondent damaged the property in question. While the evidence establishes
          that Respondent pled guilty to violation of a protective order, it does not establish
          he damaged the property, which he denies.

       Hollie first argues that the circuit court erred in not holding Noah in contempt for

violating the order of protection. We agree. Willful disobedience of a valid order of a court

is contemptuous behavior. Rye v. Rye, 2021 Ark. App. 286, 625 S.W.3d 761. Before one

can be held in contempt for violating the court’s order, the order must be definite in its

terms and clear as to what duties it imposes. Id. Contempt can be civil or criminal. Id. The

purpose of criminal contempt is to preserve power, vindicate the dignity of the court, and

punish for disobedience of the court’s order. Id. By comparison, civil-contempt proceedings

are instituted to preserve and enforce the rights of private parties to suits and to compel



                                              3
obedience to orders made for the benefit of those parties. Id. If contempt is civil in nature,

which this case is, the standard of review is whether the circuit court’s finding is clearly

against the preponderance of the evidence. Id.

       The purpose of the Domestic Abuse Act is “to provide an adequate mechanism

whereby the State of Arkansas can protect the general health, welfare, and safety of its citizens

by intervening when abuse of a member of a household by another member of a household

occurs or is threatened to occur, thus preventing further violence.” Ark. Code Ann. § 9-15-

101. The Domestic Abuse Act provides for contempt proceedings:

               When a petitioner or any law enforcement officer files an affidavit with a
       circuit court that has issued an order of protection under the provisions of this
       chapter alleging that the respondent or person restrained has violated the order, the
       court may issue an order to the respondent or person restrained requiring that person
       to appear and show cause why he or she should not be found in contempt.

Act 266 of 1991, § 10 (codified at Ark. Code Ann. § 9-15-210).

       We hold that the circuit court’s failure to hold Noah in contempt was clearly against

the preponderance of the evidence. The order of dismissal acknowledged that while the

evidence established Noah had pleaded guilty to violation of a protective order, it did not

establish he was the person who damaged the property. However, the protective order was

issued to protect Hollie and her children from domestic abuse by Noah, and it specifically

forbade Noah from being at the parties’ residence. Noah pleaded guilty in district court to

violating the February 10 protective order, and the conviction was an exhibit in the contempt

proceedings. Because the evidence clearly proved Noah violated the protective order, the




                                               4
circuit court’s refusal to hold him in contempt was clearly against the preponderance of the

evidence, and we reverse and remand.

       Hollie next argues that remedial fines were an appropriate remedy for contempt

actions, and the circuit court erred in ruling they were not an available remedy and in

dismissing her contempt petition. She further notes that while this appeal was pending, a

divorce decree was filed on February 4, 2021, and included a judgment against Noah for

$14,703 for damages to her household furnishings and personal property. While Hollie

correctly notes that the divorce proceedings are not part of this record and cannot be

considered in this appeal, she nevertheless argues that the judgment awarded in the divorce

decree does not make the issues in this case moot because the monetary judgment in the

decree does not amount to a finding of contempt for violating the order of protection.

Because we are reversing and remanding on Hollie’s first point of appeal, we decline to

address these issues because sanctions for contempt are more properly addressed by the

circuit court on remand.

       Reversed and remanded.

       VIRDEN and GRUBER, JJ., agree.

       Mary Goff, Legal Aid of Arkansas, for appellant.

       One brief only.




                                             5